Citation Nr: 0533084	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-07 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
chronic lumbosacral strain.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1999 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for chronic lumbosacral 
strain, and assigned a 20 percent rating, effective December 
2, 2002.

In a rating decision in August 2004 the RO denied service 
connection for right and left knee disorders on direct and 
secondary bases.  The veteran was sent notice of the 
decision.  In a January 2005 statement the veteran stated 
that he would like to open a claim for an increase in his 
service connected left knee condition secondary to his low 
back disorder.  Although service connection for the left knee 
disorder secondary to service-connected disability was denied 
in August 2004, the RO sent him a letter consistent with the 
Veterans Claims Assistance Act of 2000 and noted "We are 
working on your claim for increase service-connected 
compensation claim for Left Knee condition as secondary to 
Lower back condition...."  It is unclear whether or not the RO 
considered the veteran's January 2005 statement to be a 
notice of disagreement with the August 2004 rating action or 
whether the RO is continuing development of the issue denied 
in the August 2004 rating action.  The RO should clarify the 
meaning of the January 2005 letter sent to the veteran and 
take appropriate action pursuant thereto.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected chronic 
lumbosacral strain is characterized by no more than overall 
moderate limitation of motion, complaints of pain and 
findings of tenderness and, at times, muscle spasm, but not 
severe muscle spasm.  Forward flexion is greater than 30 
degrees, and ankylosis is not shown. 

2.  Additional functional impairment due to flare-ups, 
incoordination, fatigability or the like is not demonstrated 
to any significant degree.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2005), Diagnostic 
Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate the veteran was seen in June 
1999 for complaints of low back pain.  The veteran indicated 
the pain had been occurring for one month but did not relate 
that a traumatic injury precipitated the pain.  On 
examination, the veteran demonstrated full range of motion.  
The assessment was muscle strain.

In December 2002, the veteran initiated a formal claim for 
entitlement to service connection for a back condition.

In April 2003, the veteran was afforded a VA examination.  At 
that examination, the veteran reported his medical history 
while on active duty, including his low back pain.  After 
being discharged from military service, the veteran's pain 
persisted, which he described as a constant, nonradiating low 
back pain and quantified between two and four on a scale of 
one to 10.  The veteran reported that he had flare-ups of 
increased low back pain, which occurred four to 6 times per 
month and lasted about one hour until his medication took 
effect.  The veteran stated he could walk about two blocks or 
5 to 10 minutes without experiencing low back pain, but 
stated that when he had flare-ups of pain, he was unable to 
walk one or two steps without experiencing pain.  The veteran 
used a cane for walking and stated he was unable to walk 
without it.  He also stated that twice over the previous 12 
months he required bed rest for less than one day each time, 
but the examiner noted the bedrest was not prescribed by a 
physician.  

On clinical examination, the lumbar spine was within normal 
limits on inspection and the veteran's posture was normal.  
Active range of motion was as follows: forward flexion was 70 
out of 95 degrees, with pain beginning at 60 degrees and 
ending at 85 degrees; backward extension was 10 out of 35 
degrees, with pain beginning at 5 degrees and ending at 15 
degrees; bilateral lateral flexion was 20 out of 40 degrees; 
and bilateral rotation was 25 out of 35 degrees.  Pain was 
visibly manifested on motion.  The examiner estimated a 75 
percent loss of range of motion on acute flare-ups of pain 
and noted that range of motion was diminished on repetitive 
forward flexion.  Tenderness to palpation and paravertebral 
muscle spasm were noted, but there were no neurological 
abnormalities found.  X-rays of the lumbar spine were normal.  
The diagnosis was chronic lumbosacral strain.

VA treatment reports dated September 2003 to April 2004 show 
the veteran was seen for back problems.  In September 2003, 
the veteran was noted to have a history of back pain since 
age 16 and stated he felt a grinding sensation in his lower 
back while walking.  On examination, the veteran's back was 
tender on percussion of the lumbar spine area.  In January 
2004, the veteran reported that he had a flare-up of back 
pain the previous day.  He stated that he had pain on a 
chronic basis and usually used a cane every day to walk, but 
also stated that every other week he might feel good enough 
to ambulate without the cane.  On examination, the veteran 
had limited flexion of the spine.  In February 2004, the 
veteran reported he was still having problems ambulating due 
to pain and experienced increased pain when putting on his 
backpack.  The examiner noted that a recent MRI showed a 
small left paracentral disc protrusion at T12 to L1 and also 
a hemangioma in the body of L2.  On examination, there was a 
mild spasm in the lumbar paraspinous region which was noted 
to limit flexion, and the veteran reported decreased 
sensation in the lumbar area.  Neurological examination was 
normal.  In April 2004, the veteran indicated that he 
recently had a procedure on his back and that he felt better.  
On examination, the back showed one scab on the left lower 
lumbar region at the site of the procedure, but there was no 
surrounding erythema or swelling seen. 

In June 2004, the veteran was afforded another VA 
examination.  The examiner reviewed the veteran's claim file.  
At that examination, the veteran complained of constant, 
nonradiating, moderate pain in his lower back.  He also 
indicated that he had daily flare-ups of pain, which 
increased the pain for 30 minutes to a few hours, but was 
basically relieved with rest and lying down.  The veteran had 
occasional stiffness and fatigue, but had increased lack of 
endurance.  He denied using a back brace but was noted to use 
a cane occasionally or a walker with prolonged walking.  The 
veteran's condition was noted to affect his daily activities 
because it slowed him down.  On examination, there were no 
signs of pain or limping with ambulation, and the examiner 
noted that although the veteran came to the examination using 
a walker, there appeared to be no problem with ambulation.  
There was mild tenderness to deep palpation in the lumbar 
area, but no muscle spasm was noted.  Straight leg elevation 
bilaterally was negative and flexion forward was to 90 
degrees with only discomfort felt.  On repetitive motion of 
flexion there were no signs of fatigability.  Extension was 
to 30 degrees with only discomfort felt.  Lateral flexion was 
to 40 degrees with no pain or discomfort, and rotation was to 
35 degrees with no pain.  The veteran had "obvious" 
manifestations of Waddell's sign for pain that were 
manifested mainly by break away pain.  The examiner reported 
findings from an April 2003 x-ray, which showed a normal 
lumbar spine, as well as an October 2003 CT scan, which was 
negative.  The examiner estimated that with acute flare-ups 
of pain, there were no changes of the veteran's lower back 
flexion.  The examiner also noted he could not see any 
functional limitation due to the veteran's back pain.  

The diagnosis was mechanical low back pain with no evidence 
of chronic lumbosacral pain and no evidence of radiculopathy.  
The examiner opined that, based on negative April 2003 x-ray 
findings and benign findings on physical examination, the 
veteran's back condition was not as severe as before and 
there was no chronic disability due to his back condition. 

VA progress notes dated July to November 2004 indicate the 
veteran was seen for physical therapy for his back condition.  
In July 2004, the veteran was noted to ambulate with an 
antalgic gait.  In September 2004, the veteran was seen for 
complaints of moderate pain in his lower back and the veteran 
was noted to have positive Waddell's sign.  In October 2004 
the examiner noted the veteran's active range of motion was 
limited throughout the lumbar spine.  There were no 
complaints of pain on palpation to the spinous process, but 
tenderness was found on the lumbar spine and the veteran 
complained of an increase in discomfort.  The diagnosis was 
lumbago, which is pain in the lumbar region in the back.  
Active range of motion was also reported as functional during 
that month.  In November 2004, the veteran reported an 
improvement in low back discomfort, which was noted as a 20 
percent improvement.  The veteran stated that he moved around 
better but indicated he continued to wake up with stiffness 
in his back.  Active range of motion was within full limits 
throughout the lumbar spine, and there were no complains of 
discomfort on palpations to the spinous process.  

An October 2004 VA treatment record shows the veteran was 
seen for complaints of back pain.  The veteran demonstrated 
"good" active range of motion without pain.  X-rays of the 
lumbar spine showed normal alignment.  The impression was 
chronic acute lumbosacral myofascial strain.

In November 2004, the veteran was afforded another VA 
examination.  The examiner reviewed the veteran's claim file.  
The veteran reported that his back had gotten worse since the 
last VA examination and that his back pain was constant and 
severe.  He complained of flare-ups of pain that occurred at 
least once a week with varying degrees of pain and lasting 
for one hour.  The veteran had increased stiffness that he 
described as very severe and causing him to stay in bed for 
30 to 60 minutes every morning before the stiffness got 
better.  The veteran had increased fatigue, which he 
described as mild.  He reported that he used a walker every 
day but did not have a back brace.  The examiner also noted 
that any daily activity, like walking up and down stairs, 
made the veteran's back condition worse, but he was able to 
take care of his home.  The veteran came to the examination 
walking with a cane but showed no signs of pain or limping 
with ambulation.  The examiner noted there was evidence that 
the veteran was not putting pressure on his back while 
walking.  

On examination, the veteran showed "obvious" positive 
Waddell testing for nonorganic site of pain, which was 
manifested by weakness.  The veteran had pain on movement of 
his legs, which the examiner noted usually caused improvement 
of back pain, but the veteran stated it caused him pain.  The 
veteran complained of pain when the examiner checked his back 
for muscle spasms, but did not complain when the examiner 
touched his back to check extension.  The examiner noted he 
saw the veteran going from a lying to sitting position on the 
examination table rapidly without any signs of pain or 
problems.  Forward flexion was to 90 degrees with discomfort, 
extension was to 30 degrees with discomfort, rotation was to 
40 degrees with discomfort, and lateral flexion on both the 
left and right was to 40 degrees with no discomfort or pain.  
During repetitive flexion there were no signs of fatigability 
or changes in extension of the back.  The examiner estimated 
that during acute flare-ups of pain, there were no changes in 
flexion and further stated that he did not consider the 
veteran to have any functional limitations or impairment due 
to his back.  The examiner reported findings from 
radiological examinations conducted on the veteran in October 
2004, which showed a normal lumbar spine.  The diagnosis was 
mechanical low back pain with no evidence of radiculopathy.

VA progress notes dated December 2004 to March 2005 show the 
veteran was seen for various problems, including low back 
pain.  In December 2004, the veteran reported nominal 
discomfort in his low back and quantified his pain at three 
or four on a 10 point scale.  Lumbar flexion was from "0-21 
1/4" and bilateral sidebending and rotation were within full 
limits.  The examiner noted the veteran demonstrated good 
active range of motion throughout the examination, but 
complained of pain with transitional movements.  The 
diagnosis was lumbago.  In March 2005, the veteran was noted 
to ambulate with a cane.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In April and October 2004 and January 2005 letters, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claim, as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the September 2003 Statement of the Case (SOC) 
and the August and November 2004 (issued in December 2004) 
Supplemental Statements of the Case (SSOC), issued during the 
pendency of this appeal, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The October 2004 letter explicitly ask 
the veteran to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  For these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

In addition, the RO has a duty to assist in obtaining the 
evidence necessary to substantiate his claim.  Here, VA 
outpatient treatment records have been obtained and the 
veteran has been afforded multiple VA examinations.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on the VA, with no additional 
benefits flowing to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"the VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The Board notes that in 2003, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the spine, 
including lumbosacral strain.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2004)).  This amendment and subsequent correction were 
made effective from September 26, 2003.  The rating criteria 
for evaluating intervertebral disc syndrome were also revised 
previously, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated August 2003.  Likewise, the September 
2003 SOC evaluated the veteran's claim using the old 
regulations.  In August and November 2004, and July 2005 the 
RO issued SSOCs that evaluated the veteran's claim using the 
new regulations effective from September 23, 2003.  A review 
of the record demonstrates that the RO considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

The veteran's service-connected chronic lumbosacral strain is 
currently rated as 20 percent disabling under the criteria of 
38 C.F.R. § 4.71a, DC 5295 (2003).  Prior to September 26, 
2003, a noncompensable rating was warranted for lumbosacral 
strain with only slight subjective symptoms; a 10 percent 
rating was warranted for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position; and a 40 percent rating was warranted 
for severe lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
chronic lumbosacral strain warrants a rating in excess of 20 
percent.  

In evaluating the veteran's claim under DC 5295, for 
lumbosacral strain, effective prior to September 23, 2003, 
the Board notes that the veteran has had continuing 
complaints of low back pain, severe at times, with inability 
to walk without a cane or walker.  He has reported flare-ups 
of pain occurring 4 to 6 times a month or once a week and 
lasting approximately one hour.  Tenderness and muscle spasm 
were noted on several examinations but there was no muscle 
spasm on compensation examination in June 2004.  Range of 
motion of the lumbar spine was variously described as 
functional and good on outpatient treatment records.  In 
April 2003 the veteran demonstrated moderate limitation of 
lumbar motion, including lateral flexion, but there was no 
listing of the spine, marked limitation of forward bending or 
other indication of severe lumbosacral strain.  Subsequent 
examinations in 2004 showed only minimal limitation of motion 
and, despite the veteran's subjective complaints of 
significant functional impairment, did not show findings 
reflecting severe lumbosacral strain.  Forward bending was 
not severely limited, there was no listing of the spine or 
loss of lateral motion with osteoarthritic changes or 
abnormal mobility on forced motion.  The examiner in June and 
November 2004 noted positive testing for a nonorganic pain 
site.  In November 2004 no significant functional limitation 
or impairment of the low back was objectively shown.  From a 
review of the evidence the Board finds that the higher 40 
percent disability rating cannot be assigned during any of 
the appeal period because there is no evidence showing the 
veteran had, or more nearly reflected, severe lumbosacral 
strain manifested by marked limitation of motion on forward 
bending, loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or any of the 
aforementioned with abnormal mobility.  

The Board has considered evaluation of the veteran's back 
disability under all other potentially appropriate diagnostic 
codes.  However, he has never been found to have residuals of 
vertebral fracture, complete bony fixation of the spine, 
ankylosis of the cervical, dorsal, or lumbar spine, sacro-
iliac injury and weakness, or intervertebral disc syndrome.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285 to 5291, 5293, and 
5294 (2003) are not for application.  

Under DC 5292, which provides the criteria for limitation of 
motion of the lumbar spine, effective prior to September 23, 
2003, a 40 percent evaluation requires evidence of severe 
limitation of motion.  In this regard, the Board notes that 
the April 2003 VA examination shows the veteran demonstrated 
flexion forward to 70 out of 95 degrees, extension backward 
to 10 out of 35 degrees, bilateral lateral flexion to 20 out 
of 40 degrees, and bilateral rotation to 25 out of 35 
degrees.  As noted above subsequent examinations in 2004 
showed no more than minimal limitation of motion.  The Board 
finds that the evidence of record shows that the veteran had 
what could reasonably be considered to be no more than 
"moderate" limitation of motion, which warrants a 20 
percent disability rating under DC 5292.  Therefore, DC 5292 
would not assist the veteran in obtaining a higher disability 
evaluation, and therefore, is not for application.

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 20 percent is not shown to be 
appropriately assignable under the general rating formula.  
The evidence has not demonstrated the symptoms or criteria 
necessary to warrant a higher evaluation under the current 
General Rating Schedule for Diseases and Injuries of the 
Spine.  At the June and November 2004 VA examinations, the 
veteran demonstrated forward flexion to 90 degrees, which the 
Board notes is normal.  See 38 C.F.R. § 4.71a, Plate V 
(2005).  In addition, the evidence indicates the veteran does 
not have ankylosis, which, as noted above, is when the spine 
is fixed in flexion or extension and is accompanied by other 
symptoms.  In this regard, the Board notes the veteran has 
movement of the spine in the planes of excursion (forward 
flexion, backward extension, lateral flexion and rotation) 
tested, which clearly indicates he does not have ankylosis.  
Therefore, a rating in excess of 20 percent cannot be awarded 
for the veteran's service-connected chronic lumbosacral 
strain.

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002 or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  Although it was reported in February 2004 that an MRI 
showed a small paracentral disc protrusion, there has been no 
finding of intervertebral disc syndrome reported by any 
medical examiner, and all neurological findings have been 
normal.  Therefore, there is no basis for rating neurological 
abnormalities.

38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005).  See DeLuca, supra.  Within this context, the 
Board notes that, at the April 2003 VA examination, the 
veteran complained of flare-ups of pain which occurred four 
to 6 times a per month and lasted about an hour.  The veteran 
stated he could walk about two blocks or 5 to 10 minutes 
without experiencing back pain, but during flare-ups, he was 
unable to walk one or two steps without experiencing back 
pain.  The examiner estimated a 75 percent loss of range of 
motion during the veteran's flare-ups and noted that range of 
motion was diminished with repetitive flexion forward.  
However, the June and November 2004 VA examinations show the 
veteran demonstrated normal flexion and extension and came to 
the examinations walking with no signs of pain or limping.  
The examiner noted that on repetitive flexion of the back, 
there were no signs of fatigability and estimated that there 
were no changes in flexion during acute flare-ups of pain.  
The examiner further noted that he did not consider the 
veteran to have any functional impairment or limitations due 
to his back condition.  Therefore, while the veteran 
continued to complain of pain, the examiner who conducted the 
June and November 2004 VA examinations did not find any 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  As such, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation due to pain warrants a rating 
in excess of 20 percent.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the filing of the 
veteran's claim for service connection, in December 2002, has 
his spinal condition been more disabling than as currently 
rated under this decision.






ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for chronic lumbosacral strain is denied.



____________________________________________
HOLLY E. MOEHLMANN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


